[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Bonner v. Serrott, Slip Opinion No. 2020-Ohio-1450.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-1450
  THE STATE EX REL. BONNER, APPELLANT, v. SERROTT, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Bonner v. Serrott, Slip Opinion No.
                                     2020-Ohio-1450.]
Mandamus—Procedendo—Crim.R. 32(C)—Adequate remedy at law—Defendant
        in criminal case who claims judgment of conviction does not comply with
        Crim.R. 32(C) has adequate remedy at law by way of motion to trial court for
        revised judgment of conviction and appeal if trial court denies motion for
        revised judgment of conviction—Court of appeals’ judgment dismissing
        petition affirmed.
     (No. 2019-0911—Submitted January 7, 2020—Decided April 15, 2020.)
      APPEAL from the Court of Appeals for Franklin County, No. 18AP-271,
                                      2019-Ohio-2137.
                                   __________________
        Per Curiam.
                              SUPREME COURT OF OHIO




       {¶ 1} This appeal involves a request by appellant, Kendric Bonner, a prison
inmate, for writs of mandamus and procedendo to compel appellee, Franklin County
Court of Common Pleas Judge Mark Serrott, to issue a judgment of conviction that
constitutes a final, appealable order. The court of appeals dismissed Bonner’s
petition because Bonner had an adequate remedy in the ordinary course of the law.
We affirm.
                                     Background
       {¶ 2} In 1993, Bonner was convicted in the Franklin County Court of
Common Pleas of aggravated murder with a firearm specification, felonious assault
with a firearm specification, and having a weapon while under disability. On appeal,
the Tenth District Court of Appeals affirmed in part and reversed in part. State v.
Bonner, 10th Dist. Franklin No. 93AP07-951, 1994 WL 119679, *7 (Apr. 12, 1994).
The court of appeals reduced the aggravated-murder conviction to a murder
conviction, id. at *5-7, affirmed the felonious-assault conviction but vacated the
firearm specification attached to that conviction, id. at *3-5, and reversed the weapon-
under-disability conviction, id. at *1-2. The court of appeals remanded the case to
the trial court for implementation of the modified judgment. Id. at *7.
       {¶ 3} In 1995, on remand, the trial court entered a modified judgment of
conviction that imposed sentences for the murder and felonious-assault convictions.
The modified judgment entry did not refer to the firearm specification attached to the
murder conviction, even though the firearm specification had not been affected by
the court of appeals’ judgment.
       {¶ 4} In 2014, Bonner filed a motion asking the trial court to issue a final,
appealable order. State v. Bonner, 10th Dist. Franklin No. 14AP-611, 2015-Ohio-
1010, ¶ 7. He argued that the modified judgment entry entered in 1995 was not a
final, appealable order because it did not comply with Crim.R. 32(C). Id. The trial
court denied the motion, and Bonner appealed to the Tenth District. Id. at ¶ 9.




                                           2
                                 January Term, 2020




        {¶ 5} Relying on this court’s decisions in State v. Baker, 119 Ohio St. 3d 197,
2008-Ohio-3330, 893 N.E.2d 163, and State v. Lester, 130 Ohio St. 3d 303, 2011-
Ohio-5204, 958 N.E.2d 142, the court of appeals concluded that the modified
judgment entry was not a final, appealable order because it did not refer to the three-
year mandatory sentence for the firearm specification attached to Bonner’s murder
conviction. Bonner, 2015-Ohio-1010, ¶ 10-17, 26. The court of appeals nevertheless
dismissed Bonner’s appeal after concluding that the trial court’s decision denying the
motion for a final, appealable order was not itself a final order. Id. at ¶ 29.
        {¶ 6} In 2015, soon after the court of appeals dismissed Bonner’s appeal, the
trial court issued a new judgment of conviction sua sponte. This judgment entry
referred to all of Bonner’s sentences, including the three-year sentence for the firearm
specification. Bonner did not appeal from the new entry.
        {¶ 7} In 2018, Bonner filed an original action in the Tenth District seeking
writs of mandamus and procedendo, arguing that the 2015 judgment of conviction is
not a final, appealable order. He sought an order compelling Judge Serrott to enter a
judgment entry that complies with Crim.R. 32(C). Judge Serrott moved to dismiss
Bonner’s petition under Civ.R. 12(B)(6). The court of appeals granted the motion,
holding that Bonner had an adequate remedy at law because he could have appealed
from the 2015 judgment entry.
        {¶ 8} Bonner appealed to this court as of right.
                                       Analysis
        {¶ 9} “A motion to dismiss for failure to state a claim upon which relief can
be granted tests the sufficiency of the complaint.” Volbers-Klarich v. Middletown
Mgt., Inc., 125 Ohio St. 3d 494, 2010-Ohio-2057, 929 N.E.2d 434, ¶ 11. “Dismissal
of a complaint for failure to state a claim upon which relief can be granted is
appropriate if, after all factual allegations of the complaint are presumed true and all
reasonable inferences are made in relator’s favor, it appears beyond doubt that relator




                                            3
                              SUPREME COURT OF OHIO




can prove no set of facts warranting relief.” Clark v. Connor, 82 Ohio St. 3d 309,
311, 695 N.E.2d 751 (1998).
        {¶ 10} To be entitled to a writ of mandamus, Bonner must establish (1) a clear
legal right to the requested relief, (2) a clear legal duty requiring Judge Serrott to
provide it, and (3) the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, 960 N.E.2d 452,
¶ 6. To be entitled to a writ of procedendo, Bonner must establish (1) a clear legal
right to require Judge Serrott to proceed, (2) a clear legal duty requiring Judge Serrott
to proceed, and (3) the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Weiss v. Hoover, 84 Ohio St. 3d 530, 531-532, 705 N.E.2d 1227 (1999).
Thus, to be entitled to either writ, Bonner must show that he lacks an adequate
remedy at law.
        {¶ 11} The court of appeals correctly determined that Bonner had an adequate
remedy at law, but not for the reason expressed by the court of appeals. When a
defendant in a criminal case claims that his judgment of conviction does not comply
with Crim.R. 32(C), he has “an adequate remedy at law by way of a motion in the
trial court requesting a revised sentencing entry.” McAllister v. Smith, 119 Ohio St. 3d
163, 2008-Ohio-3881, 892 N.E.2d 914, ¶ 7. And if the trial court denies that motion,
the defendant can appeal that decision to the court of appeals. See State ex rel.
Daniels v. Russo, 156 Ohio St. 3d 143, 2018-Ohio-5194, 123 N.E.3d 1011, ¶ 9, 12.
Because Bonner had an adequate remedy at law, his request for writs of mandamus
and procedendo fails as a matter of law.
                                                                   Judgment affirmed.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
        FRENCH, J., concurs in judgment only.
                                 _________________
        Kendric Bonner, pro se.



                                           4
                               January Term, 2020




       Ron O’Brien, Franklin County Prosecuting Attorney, and Arthur J.
Marziale Jr., Assistant Prosecuting Attorney, for appellee.
                               _________________




                                         5